BELCHER, Commissioner.
The appellant waived a trial by jury and entered a plea of not guilty before the court to an information charging the offense of unlawfully carrying a pistol, with a prior conviction for the same offense alleged for enhancement. The court found the appellant guilty as charged and assessed his punishment at sixty days in jail.
It is undisputed that about 1 a. m. the appellant passed a police patrol car while driving his pickup along a public street. Because he was driving at an excessive rate of speed the officers stopped him and gave him a ticket. Upon stopping, the appellant got out of the pickup and left the door open. From the outside of the pickup a .38 caliber pistol could be seen on the front seat. The pistol contained five live shells and was in firing condition.
Testifying in his own behalf, the appellant admitted that he had the pistol on the seat of the pickup when the officers stopped him for speeding. He further stated that he had just gotten the pistol at a cafe, where he had left it as security on an account, and after paying the account he was taking the pistol home when the officers stopped him.
The prior conviction was stipulated as alleged, and it was also admitted by the appellant on direct examination.
The court resolved the issues of fact against the appellant.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.